EXHIBIT ENTERPRISE GP HOLDINGS L.P. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) For the Year Ended December 31, 2009 2008 2007 2006 2005 Consolidated income $ 1,140.3 $ 1,145.1 $ 762.0 $ 772.4 $ 561.1 Add: Provision for taxes 25.3 31.0 15.8 22.0 8.4 Less: Equity in earnings from unconsolidated affiliates (92.3 ) (66.2 ) (13.6 ) (25.2 ) (34.6 ) Consolidated pre-tax income before equity in earnings from unconsolidated affiliates 1,073.3 1,109.9 764.2 769.2 534.9 Add: Fixed charges 760.6 717.9 594.4 421.7 364.0 Amortization of capitalized interest 15.3 13.4 11.6 9.8 2.0 Distributed income of equity investees 169.3 157.2 116.9 76.5 93.1 Subtotal 2,018.5 1,998.4 1,487.1 1,277.2 994.0 Less: Capitalized interest (53.1 ) (90.7 ) (86.5 ) (66.4 ) (28.8 ) Net income attributable to noncontrolling interest (26.4 ) (23.0 ) (14.8 ) (4.0 ) (4.5 ) Total earnings $ 1,939.0 $ 1,884.7 $ 1,385.8 $ 1,206.8 $ 960.7 Fixed charges: Interest expense $ 687.3 $ 608.3 $ 487.4 $ 333.7 $ 315.6 Capitalized interest 53.1 90.7 86.5 66.4 28.8 Interest portion of rental expense 20.2 18.9 20.5 21.6 19.6 Total $ 760.6 $ 717.9 $ 594.4 $ 421.7 $ 364.0 Ratio of earnings to fixed charges 2.6x 2.6x 2.3x 2.9x 2.6x These computations take into account our consolidated operations and the distributed income from our equity method investees.For purposes of these calculations, “earnings” is the amount resulting from adding and subtracting the following items: Add the following, as applicable: · consolidated pre-tax income from continuing operations before adjustment for income or loss from equity investees; · fixed charges; · amortization of capitalized interest; · distributed income of equity investees; and · our share of pre-tax losses of equity investees for which charges arising from guarantees are included in fixed charges. From the subtotal of the added items, subtract the following, as applicable: · interest capitalized; · preference security dividend requirements of consolidated subsidiaries; and · the noncontrolling interest in pre-tax income of subsidiaries that have not incurred fixed charges. The term “fixed charges” means the sum of the following:interest expensed and capitalized; amortized premiums, discounts and capitalized expenses related to indebtedness; an estimate of interest within rental expense; and preference dividend requirements of consolidated subsidiaries.
